Title: To Thomas Jefferson from Richard Langdon, 19 January 1807
From: Langdon, Richard,MacNeill, A. F.
To: Jefferson, Thomas


                        
                            Sir
                     
                            Wilmington N.C.Jany. 19th. 1807.
                        
                        The Republicans of Wilmington and County of New Hanover, N.C., having understood through the Medium of the
                            public prints, that it is your Intention voluntarily to retire from Office, after the Termination of your Appointment; and
                            viewing the present as an important period of our political Relations, inasmuch as the violent Rage of party spirit, which
                            at this time unhappily pervades the Union, may furnish the Enemies of our Government, with the Means of electing by
                            Collusion, some one of their ambitious Partisans, should you persist in Retirement; have unanimously resolved to
                            communicate to you their Sentiments on this interesting subject.—
                        However inimical the Enemies of our Country may appear to be to sycophancy & Flattery yet they are
                            lavish in the praise & unbounded in their Applause of those, who are opposed to its best Interests.
                        It is not with this Language, Sir, we propose to address you—but with the Words of Truth &
                            Sincerity—Yet we do not consider it inconsistent with the purest principles of real Republicanism, to say to those who
                            have deserved well of their Country—You have faithfully performed the Duties enjoined upon you by your Constituents, & therefore
                                have their fullest Confidence & Approbation.—This is the general Sense of the People—this is the Voice
                            of United America; and as we sincerely join in this sentiment, we request with them, that you will permit yourself again
                            to be nominated to the presidential Chair of the Union.—
                        We beg leave to add personally and in behalf of the Society We have the Honor to represent, that you
                            would believe us to be with our best Wishes for your Felicity, and that You may hereafter receive the richest Rewards of
                            your Patriotism
                        sir Your mo: obt. hble servts.—
                        
                            Ric’d Langdon Chairman
                            
                     
                            A. F. MacNeill
                            
                            C Dudley Junr
                            
                            Almond Hall
                            
                            Comittee
                        
                    